                                                          1    Kent F. Larsen, Esq.
                                                               Nevada Bar No. 3463
                                                          2    SMITH LARSEN & WIXOM
                                                               1935 Village Center Circle
                                                          3    Las Vegas, Nevada 89134
                                                               Telephone: (702) 252-5002
                                                          4    Facsimile: (702) 252-5006
                                                               Email: kfl@slwlaw.com
                                                          5    Attorneys for Defendant
                                                          6
                                                               Select Portfolio Servicing, Inc.

                                                          7
                                                                                          UNITED STATES DISTRICT COURT
                                                          8
                                                                                                   DISTRICT OF NEVADA
                                                          9

                                                          10   FORTUNATO DEOCAMPO,
                                                                                                                     Case No.: 2:19-cv-01626-JCM-VCF
                                                          11                          Plaintiff,
SMITH LARSEN & WIXOM




                                                          12   v.                                                 STIPULATION AND ORDER
                                                                                                                  EXTENDING DEADLINE FOR
                       HILLS CENTER BUSINESS PARK
                       1935 VILLAGE CENTER CIRCLE




                                                          13   BAYVIEW LOAN SERVICING, LLC;
                        (702) 252-5002 ∙ (702) 252-5006
                         LAS VEGAS, NEVADA 89134




                                                                                                                  DEFENDANT SELECT
                                                               SELECT PORTFOLIO SERVICING, INC.;
                                                          14
                                                               EQUIFAX INFORMATION SERVICES                       PORTFOLIO SERVICING, INC., TO
                              ATTORNEYS




                                                               LLC; and TRANSUNION LLC,                           FILE A RESPONSE TO
                                                          15                                                      PLAINTIFF'S COMPLAINT
                                                          16                          Defendants.
                                                                                                                   (Second Request)
                                                          17

                                                          18
                                                                      Plaintiff Fortunato Deocampo (“Plaintiff”), and Defendant Select Portfolio Servicing,
                                                          19

                                                          20   Inc. (“SPS”), by and through their respective undersigned counsel, hereby stipulate as follows:

                                                          21          1.      SPS shall have through and including Tuesday, November 5, 2019 to file a
                                                          22
                                                                              response to Plaintiff’s Complaint on file in this matter; and,
                                                          23
                                                                      2.      During the pendency of the referenced extension, SPS shall continue to
                                                          24
                                                                              participate in any conference(s) in furtherance of Fed. R. Civ. P. Rule 26(f) and
                                                          25

                                                          26                  LR 26-1.

                                                          27   ///
                                                          28
                                                               ///


                                                                                                              1
                                                          1           This request for an extension of time to respond to the Complaint is not intended to
                                                          2
                                                               cause any delay or prejudice to any party, but is intended so the parties may continue to discuss
                                                          3
                                                               the informal resolution of the claims asserted in this case as against SPS.
                                                          4
                                                                Dated this 21st day of October, 2019               Dated this 21st day of October, 2019
                                                          5
                                                                SMITH LARSEN & WIXOM                               KNEPPER & CLARK LLC
                                                          6

                                                          7
                                                                /s/ Kent F. Larsen                                 /s/ Shaina R. Plaksin
                                                          8
                                                                Kent F. Larsen, Esq.                               Matthew I. Knepper, Esq.
                                                                Nevada Bar No. 3463                                Nevada Bar No. 12796
                                                          9     1935 Village Center Circle                         Miles N. Clark, Esq.
                                                                Las Vegas, Nevada 89134                            Nevada Bar No. 13848
                                                          10    Attorneys for Defendant                            Shaina R. Plaksin, Esq.
                                                                Select Portfolio Servicing, Inc.                   Nevada Bar No. 13935
                                                          11                                                       5510 S. Fort Apache Rd., Suite 30
                                                                                                                   Las Vegas, NV 89148
SMITH LARSEN & WIXOM




                                                          12                                                       and
                                                                                                                   David H. Krieger, Esq.
                       HILLS CENTER BUSINESS PARK




                                                                                                                   Nevada Bar No. 9086
                       1935 VILLAGE CENTER CIRCLE




                                                          13
                        (702) 252-5002 ∙ (702) 252-5006
                         LAS VEGAS, NEVADA 89134




                                                                                                                   HAINES & KRIEGER, LLC
                                                          14                                                       8985 S. Eastern Ave., Suite 350
                              ATTORNEYS




                                                                                                                   Henderson, NV 89123
                                                          15                                                       Attorneys for Plaintiff
                                                          16

                                                          17
                                                                                                             IT IS SO ORDERED:
                                                          18
                                                                                                             DATED: October 22, 2019,
                                                          19

                                                          20
                                                                                                             ____________________________________
                                                          21                                                 UNITED STATES MAGISTRATE JUDGE
                                                          22

                                                          23

                                                          24

                                                          25

                                                          26

                                                          27

                                                          28



                                                                                                               2
                                                          1                                  CERTIFICATE OF SERVICE
                                                          2
                                                                      I HEREBY CERTIFY that on October 21, 2019 a true copy of the foregoing Stipulation
                                                          3
                                                               and [Proposed] Order Extending Deadline For Defendant Select Portfolio Servicing, Inc.,
                                                          4
                                                               to File a Response to Plaintiff’s Complaint (Second Request), was filed and served via the
                                                          5

                                                          6    Court’s CM/ECF electronic filing system to the following at their last known email addresses:

                                                          7
                                                                                                    David H. Krieger, Esq.
                                                          8
                                                                                                    HAINES & KRIEGER, LLC
                                                          9                                         8985 S. Eastern Ave., Suite 350
                                                                                                    Henderson, NV 89123
                                                          10                                        Phone: (702) 880-5554
                                                                                                    FAX: (702) 385-5518
                                                          11
                                                                                                    Email: dkrieger@hainesandkrieger.com
SMITH LARSEN & WIXOM




                                                          12                                        And
                                                                                                    Matthew I. Knepper, Esq.
                       HILLS CENTER BUSINESS PARK
                       1935 VILLAGE CENTER CIRCLE




                                                          13                                        Miles N. Clark, Esq.
                        (702) 252-5002 ∙ (702) 252-5006
                         LAS VEGAS, NEVADA 89134




                                                                                                    Shaina R. Plaksin, Esq.
                                                          14
                                                                                                    KNEPPER & CLARK LLC
                              ATTORNEYS




                                                          15                                        5510 S. Fort Apache Rd., Suite 30
                                                                                                    Las Vegas, NV 89148
                                                          16                                        Phone: (702) 825-6060
                                                                                                    FAX: (702) 447-8048
                                                          17
                                                                                                    Email: matthew.knepper@knepperclark.com
                                                          18                                        Email: miles.clark@knepperclark.com
                                                                                                    Email: shaina.plaksin@knepperclark.com
                                                          19                                        Attorneys for Plaintiff
                                                          20

                                                          21                                        /s/ Jana L. Rivard
                                                                                                    an employee of Smith Larsen & Wixom
                                                          22

                                                          23

                                                          24

                                                          25

                                                          26

                                                          27

                                                          28



                                                                                                             3
